Sognier, Judge.
Appellant was convicted of driving under the influence of alcohol and being an Habitual Violator. He contends on appeal the trial court erred by admitting State’s Exhibit 3 into evidence over objection. The exhibit was a certified copy of a plea, indictment and sentence of probation for operating a motor vehicle after being declared an Habitual Violator.
The state offered the exhibit to show that appellant knew he was an Habitual Violator. At the time the exhibit was admitted the state had already put into evidence, without objection, a written notification to appellant that he had been declared an Habitual Violator, and a return receipt card signed by appellant acknowledging that he had received such notification. Appellant argues that because evidence establishing knowledge that he was an Habitual Violator was already before the jury, the only purpose in offering Exhibit 3 was to prejudice and inflame the jury.
We find no error in admission of the exhibit, since evidence that appellant was an Habitual Violator was already before the jury and such evidence had been admitted without objection. The fact that Exhibit 3 was cumulative does not render it inadmissible; just as more than one witness may testify to a fact, so may there be more than one document tending to prove a fact. Warren v. Gray, 90 Ga. App. 398, 402 (7) (83 SE2d 86) (1954).

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.